Citation Nr: 0609836	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to the left ankle disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions promulgated in October 2002 and 
May 2004, which denied the benefits sought on appeal.  The 
veteran provided testimony at a hearing before personnel at 
the RO in June 2003, a transcript of which is of record.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's bilateral hearing lost is not causally 
related to a disease, injury or event of service.

3.  The veteran was treated for a left ankle sprain in April 
1965, while on active duty.  However, the preponderance of 
the competent medical evidence is against a finding that the 
veteran's current left ankle disorder is related to active 
service, to include this in-service treatment for a sprain.

4.  The veteran's current right ankle disorder is not 
etiologically related to active service or a service-
connected disability.

5.  The record does not support a conclusion that the veteran 
engaged in combat while on active duty.

6.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in-
service stressors upon which this diagnosis was based.


CONCLUSION OF LAW

Service connection is not warranted for hearing loss, a left 
ankle disorder, a right ankle disorder, nor PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the veteran was sent 
notification prior to the initial adjudication of his claims 
by correspondence dated in February 2001, November 2002, 
August 2003, and March 2004.  He was also sent additional 
correspondence in August 2004.  Taken together, this 
correspondence addressed the requirements for a grant of 
service connection; informed the veteran of what information 
and evidence he must submit to support these claims; what 
information and evidence will be obtained by VA; and 
addressed the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  

The Board further notes that the veteran was provided with 
copies of the appealed rating decisions; Statements of the 
Case (SOCs) promulgated in May 2003 and June 2005; as well as 
a May 2005 Supplemental SOC (SSOC).  These documents provided 
the veteran with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, both SOCs included a summary of the relevant regulatory 
provisions of 38 C.F.R. § 3.159 detailing VA's duties to 
assist and notify.  In addition, the statements submitted by 
and on behalf of the veteran by his accredited representative 
indicate familiarity with these duties, as well as the 
elements necessary to substantiate the benefits sought on 
appeal.  Further, there does not appear to be any allegation 
by or on behalf of the veteran that he has received 
inadequate notice, and/or has been prejudiced by the order of 
the events in this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (error regarding the timing of notice 
does not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board acknowledges that the Court indicated in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
the notification provided for an initial service connection 
claim should include notice of initial rating(s) and 
effective date(s).  However, for the reasons stated below, 
the Board concludes that the preponderance of the evidence is 
against the establishment of service connection for the 
disabilities on appeal, and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Consequently, it does not appear 
he is prejudiced by the Board's adjudication of these claims 
without providing such notice.  See Bernard, 4 Vet. App. at 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran identified the existence of any relevant evidence 
that has not been obtained or requested.  As stated in the 
Introduction, he provided testimony at an RO hearing in June 
2003.  He has indicated that he does not want a Board hearing 
in conjunction with his appeal.  Further, he has been 
accorded medical examinations which evaluated the 
disabilities that are the subject of this appeal.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with the SOCs and 
the SSOC which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1). Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence for 
sensorineural hearing loss will be presumed if it is manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  Hearing Loss

The veteran essentially contends that he has hearing loss due 
to in-service noise exposure.  As an initial matter, the 
Board notes that the veteran's DD Form 214 reflects that his 
military occupational specialty (MOS) was that of turret 
artillery repair, which lends credence to his account of in-
service noise exposure.  Nevertheless, for the reasons 
detailed below, the Board finds that the preponderance of the 
evidence is against this claim, and it must be denied.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Initially, the Board notes that the veteran's service medical 
records contain no findings of a hearing loss disability as 
defined by 38 C.F.R. § 3.385, nor evidence of hearing loss 
pursuant to Hensley, supra.  For example, his January 1964 
preinduction examination included an audiological evaluation 
which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
5 (15)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
-5 (0)
10 (20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Thereafter, audiological evaluation conducted as part of his 
February 1966 separation examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
--
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)
--

In addition, the veteran's ears were clinically evaluated as 
normal on both examinations.

The Board acknowledges that the post-service medical evidence 
shows competent medical evidence of bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  For example, a December 2003 
VA audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
35
45
70
65
70
63
LEFT
35
40
70
65
65
60

Speech recognition scores were 92 percent for the right ear, 
and 84 percent for the left ear.  Diagnosis was mild to 
moderately-severe sensorineural hearing loss, bilaterally.  
Nevertheless, the Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).

With regard to the long evidentiary gap in this case between 
active service and the earliest competent medical finding of 
a hearing loss disability, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective findings of a hearing loss 
disability for many years following service discharge is 
itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter.

More importantly, the clinician who conducted the December 
2003 audiological examination opined, following the 
examination and review of the claims folder, that it was not 
likely that the hearing loss was incurred in service.  
Rather, the examiner opined that the hearing loss was more 
likely due to his post-service noise exposure, which the 
veteran had reported occurred while working as a farmer.

The veteran also underwent a VA examination for ear disease 
in December 2003.  The examiner stated that the claims folder 
was not reviewed, and the results of a an audiological 
examination were noted.  Following examination, the examiner 
stated that the veteran did have a moderate-to-severe 
sensorineural hearing loss that was not as likely not related 
to his military tour of duty.

No competent medical opinion is otherwise of record which 
relates the veteran's current hearing loss disability to his 
active service, to include noise exposure therein.  As such, 
the only competent medical evidence of record to address the 
etiology of the veteran's current hearing loss disability has 
concluded that it is not related to his active service.  
Therefore, the preponderance of the evidence is against the 
claim, and it must be denied.

The Board notes that in a January 2006 statement, the 
veteran's representative contended that he should be accorded 
an examination to address his hearing loss claim.  However, 
as detailed above, he has been accorded examinations in this 
case, and no competent medical evidence has since been 
submitted which refutes the conclusions of these examiners 
that the current hearing loss disability is not related to 
service.

The representative also cited to 38 C.F.R. § 4.19, which 
provides that age may not be considered as a factor in 
evaluating service-connected disability; and unemployability 
in service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  However, the denial of the 
veteran's claim was not based upon his age, but the 
preponderance of the competent medical evidence finding that 
his current hearing loss was not related to active service.  
Moreover, this decision is not addressing the severity of his 
hearing loss, nor unemployability.  As such, this regulatory 
provision does not appear to be applicable in this case.

Similarly, the representative, citing to various caselaw, 
noted the fact that the Board has an obligation to "advise 
the claimant to obtain other forms of evidence, such as lay 
testimony" when a veteran's service medical records have 
been lost or destroyed.  However, in this case the veteran's 
service medical records are on file and were reviewed in 
conjunction with this case.  Thus, this assertion does not 
appear to be applicable in this case.

B.  Left Ankle

The veteran's service medical records reflect that he was 
treated for a left ankle sprain in April 1965, when he 
twisted the joint during basic training.  However, X-rays 
taken of the left ankle revealed no significant 
abnormalities.  The final diagnosis was - sprain, left ankle.  
Moreover, his lower extremities were clinically evaluated as 
normal on his February 1966 separation examination.  The 
Board further notes that there is no post-service treatment 
for left ankle problems until many years after service.  

In December 2003, the veteran underwent a VA joints 
examination, at which the examiner noted that the claims 
folder had been reviewed and specifically referred to the 
April 1965 in-service treatment for sprain.  Diagnoses 
following examination included left ankle laxity of the 
lateral collateral ligament secondary to pes cavus and left 
ankle varus deformity.  Moreover, the examiner opined that 
the current left ankle condition was not related to his 
military service, but instead, it was due to his ankle and 
foot deformities.  Further, the examiner opined that these 
ankle and foot deformities were as likely as not to have been 
pre-existing prior to his military career.  In addition, X-
rays taken of both ankle joints demonstrated intact 
visualized ankle mortise bilaterally, nor was there 
localizing signs of bone or soft tissue abnormally observed 
throughout the submitted set of films.

No competent medical evidence is otherwise of record which 
relates the veteran's current left ankle disorder to active 
service, to include his treatment for a left ankle sprain in 
April 1965.  Thus, similar to the hearing loss claim, the 
only competent medical evidence to address the etiology of 
his current left ankle disorder is against a finding that it 
is causally related to active service, to include his 
treatment for left ankle sprain therein.  Consequently, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it must be denied.

The Board notes that the veteran's representative criticized 
the findings of the December 2003 VA joints examination in 
its January 2006 statement, although they mistakenly 
identified the examination as having been conducted "April 
30, 2004."  In pertinent part, the representative criticized 
the opinion that the veteran had preexisting ankle and foot 
deformities, asserting that it did not take into 
consideration the presumption of soundness.  The 
representative also noted that the service medical records 
did not note a preexisting condition upon entry, and that in 
such circumstances the presumption can only be rebutted by 
"clear and unmistakable evidence."

With respect to the representative's contentions, the Board 
reiterates that the December 2003 examiner's opinion was 
based upon both an examination of the veteran and review of 
the claims folder, to include the service medical records.  
As such, the examiner had an adequate foundation upon which 
to base his conclusion.  The Board does acknowledge that 
there was no indication of any ankle deformity(ies) at the 
time of entry, but there was no indication of such throughout 
the service medical records, to include the separation 
examination.  More importantly, this claim has not been 
denied on the basis of no aggravation, but the fact that the 
only medical opinion to address the etiology of the current 
left ankle disorder is against the claim; no competent 
medical evidence is of record which relates the current 
disability to service.  Further, the examiner's opinion that 
the foot and ankle deformities pre-existed service does not 
appear to refer to the current disability of left ankle 
laxity of the lateral collateral ligament, which is the 
disability that is the subject of this appeal.  Consequently, 
the Board concludes that this claim must be denied.

C.  Right Ankle

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The veteran has contended that his right ankle disorder 
developed secondary to his left ankle disorder.  However, for 
the reasons stated above, the Board has determined that 
service connection is not warranted for the left ankle 
disorder.  As such, service connection cannot be established 
on a secondary basis as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

As an additional matter, even if service connection were 
established for the left ankle disorder, the preponderance of 
the evidence would still be against the claim.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

There is no evidence of treatment for any right ankle 
problems in the service medical records, nor any competent 
medical evidence which relates a current right ankle disorder 
to active service or as secondary to a service-connected 
disability.  In fact, the December 2003 VA joints examiner 
specifically found that the current right ankle condition had 
no relationship to the left ankle condition, nor did it have 
any relationship to his historical injury to the left ankle 
which he sustained during his military career.  Further, no 
competent medical opinion is of record which relates the 
current right ankle disorder to active service, nor that it 
developed secondary to and/or was aggravated by a service-
connected disability.  Thus, the Board would have to conclude 
that the preponderance of the evidence is against this claim, 
and it must be denied on that basis.

D.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Initially, the Board notes that there is no indication of 
treatment for psychiatric problems in the service medical 
records.  Further, the veteran's psychiatric condition was 
clinically evaluated as normal on his February 1966 
separation examination, and there is no indication of an 
acquired psychiatric disorder in the post-service medical 
records until many years after his discharge from active 
duty.  As mentioned in the adjudication of the hearing loss 
claim, this is persuasive evidence against the claim.  See 
Mense, supra; Forshey, supra.

The veteran essentially contends that he has PTSD due to his 
experiences while on active duty in the Republic of Vietnam.  
For example, he has reported seeing dead bodies during this 
period, that he was stationed close to a helicopter landing 
zone where casualties were unloaded and that he witnessed 
these unloadings.  Medical records dated in April 2003 found 
that just being there with the constant threat of death and 
talk of walk constituted an event, and that the witnessing of 
the dead bodies was a very traumatic event related to the 
veteran's experiences in Vietnam.  The clinician who 
promulgated this statement also noted that the veteran was 
sensitive and anxious, which made him much more likely to 
develop PTSD symptoms.  Based on the foregoing, the clinician 
opined that this was enough to conclude that it was likely 
that the veteran would develop PTSD, and that he in fact did 
develop PTSD.

At a subsequent VA PTSD examination conducted in December 
2003, the veteran also reported the stressor of being under 
mortar attacks and machine gun fire and spent an entire night 
"in fear."  He also reported that this incident occurred in 
August 1965, and identified the location thereof.  Following 
examination of the veteran, the examiner diagnosed chronic 
PTSD, as well as dementia not otherwise specified.  Further, 
the examiner stated that the specific stressor reported by 
the veteran was the August 1965 mortar attacks and machine-
gun fire, and that it was this event that was most frequently 
thought about in intrusive thoughts.  It was noted that the 
veteran also reported the secondary stressor of the treatment 
of dead bodies which he also witnessed in August 1965.  

In short, there is competent medical evidence diagnosing the 
veteran with PTSD based upon what he reported occurred during 
his period of active duty.  Therefore, the issue is whether 
the evidence confirms the veteran's account of his purported 
in-service stressor(s).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

However, the provisions of 38 U.S.C.A. § 1154(b) are only 
applicable in cases where a veteran is shown to have actually 
served in combat with the enemy.  For application of 38 
U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

The Board notes that while the veteran's service personnel 
records, to include his DD Form 214, confirms that he had 
active service in the Republic of Vietnam from August 1965 to 
February 1966, they do not support a finding that he engaged 
in combat during that period.  His MOS was that of artillery 
turret repair, which it does not appear would involve being 
personally engaged in combat with the enemy.  Moreover, he 
did not receive any awards, citations, commendations, and/or 
medals indicative of combat service.  Consequently, the Board 
finds that he is not entitled to the benefit of 38 U.S.C.A. 
§ 1154(b) in this case.

The veteran's representative appears to criticize the holding 
of VAOPGCPREC 12-99 in the January 2006 statement, contending 
that the General Counsel's interpretation of combat did not 
appear to include situations in which personal harm was a 
definite possibility because of nearby or imminent enemy 
action, but the service member did not fire upon the enemy 
and was not directly fired upon.  However, precedential 
opinions of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The Board finds that there is 
no independent evidence to verify the veteran's account of 
any of the alleged in-service stressors.  Further, the Board 
notes that the RO sought confirmation of the veteran's 
purported stressors from United States Armed Services Center 
for the Research of Unit Records (USASCRUR).  In January 
2005, the USASCRUR responded, in essence, that these 
stressors were not verified.  Moreover, the USASCRUR 
indicated in their response that there was no mortar attack 
against the veteran's unit in the time period he identified.  
As there is no corroborating evidence, service connection is 
not warranted for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  Further, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In addition, the veteran's 
representative cited to the case of Sizemore v. Principi, 18 
Vet. App. 264 (2004) in its January 2006 statement, asserting 
that the Court found in that case that the Board erred by 
failing to follow VAOPGCPREC 12-99 when the Board determined 
that a veteran of the artillery in Vietnam had not engaged in 
combat solely on the criterion that he did not receive fire 
from the enemy.  The facts in this case are easily 
distinguishable because while the veteran did report a rocket 
and mortar attack which affected his entire unit in August 
1965, the USASCRUR indicated in January 2005 that no such 
attack was directed upon the veteran's unit during this 
period.  Moreover, besides his account of the August 1965 
mortar attacks, a review of the statements by and on behalf 
of the veteran reflects that he did not provide specific 
dates, locations, etc., regarding his purported in-service 
stressors although he was given ample opportunity to do so.  
Thus, he has not provided the type of specific details which 
would warrant any additional research through official 
channels.  See Fossie v. West, 12 Vet. App. 1, 6 (1998).

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD, and it 
must be denied.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss, a left ankle 
disorder, a right ankle disorder, and PTSD.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


